DETAILED ACTION
This action is response to communication:  response to amendments/argumetns filed on 11/03/2022.
Claims 1-20 are currently pending in this application.  Claims 10-20 have been withdrawn.
No IDS was received for this application.

Response to Arguments
Applicant’s arguments concerning the art rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horikiri US Patent Application Publication 2006/0069656 (Horikiri), in view of Fuller et al. US Patent No. 8,245,141 (Fuller)

	As per claim 1, Horikiri teaches an information handling system (HIS), comprising a processor (Figure 1 with shared workspace); and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: receive, at a workspace orchestration service from a first local management agent, first context information and a first split key (Figure 1, paragraph 53 with shared worksapace receiving information from first on-site system; information may came from ic card reader which includes information such as user name, id, authentication data, conference ID, etc); receive, at the workspace orchestration service form a second local management agent, second context information and a second split key (Figure 1, paragraph 53, with similar attributes as described above but with a different on-site system); authenticate the first and second split keys (paragraph 54 with authenticating the users); and in response to the authentication, transmit a collaborative workspace definition corresponding to the first collaborative workspace plicy to the first and second local management agents (paragraph 54 wherein on-site servers are notified of authentication and sends certification data; also see paragraph 69 with workspace server  transfers a list of registered shared workspaces ).  
	Horiki teaches utilizing the first and second context information, but does not explicitly teach determining whether the context information match a collaborative workspace policy.  This would have been obvious, if not inherent.  As seen in paragraph 53 and 54, the system utilizes information such as user ID, group ID, conference ID, etc. for generating the workspace.  As it uses such information, it would have been obvious, if not inherent, to utilize such information to match workspace information/policies.  However, for a further teaching to show the obviousness of using context information to match a plurality of different policies, see Fuller (col. 6 lines 14-55 with multiple policies; see col. 6 line 62 to col. 7 line 55 with determining context information and matching a collaborative workspace policy; see col. 6 lines 14-34 with utilizing context information for different policies; for example, policies may dictate who (context information) can do particular actions; multiple policies are applied and matched based on the user/context information; see further col. 5 lines 20-25 with policies restricting various activities and interactions such as who may access/control documents or who may collaborate with whom; see also col. 6 lines 45-55 with policies including dictating context information such as employee level/manager).  Fuller further teaches a plurality of different collaborative workspace policies (as seen in recitations above) and utilizing a workspace that is controlled by the collaborative workspace policies (col. 8 lines 4-20).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine Horiki with Fuller.  One of ordinary skill in the art would have been motivated to perform such an addition to provide better management of collaboration policies in shared work space environment (col. 8 lines 20-25). 




	
	As per claim 2, Horikiri as modified teaches wherein the first context information comprises at least one of: an identification of a locale of the first local management agent, an identification of a user of the first local management agent, an identification of a network of the first local management agent, an identification of hardware of the first local management agent, an identification of a requested datafile, or an identification of a storage system of the requested datafile; and wherein the second context information comprises at least one of: an identification of a locale of the second local management agent, an identification of a user of the second local management agent, an identification of a network of the second local mangemetn agent, an identification of hardware of the second local management agent, the identification of the requested datafile, or the identification of the storage system of the requested datafile (Horikikir paragraph 53 with identification of user).
	As per claim 3, the Horikiri combination teaches wherein to transmit the collaborative workspace definition corresponding to the first collaborative workspace policy to the first and second local management agents, the program instructions, upon execution, further cause the HIS to: transmit a first portion of the collaborative workspace definition to the first local management agent; and transmit a second portion of the collaborative workspace definition to the second local management agent (Horikiri paragraph 69 wherein shared workspace server transfers a list of registered shared workspaces to on-site server).
	As per claim 4, the Horikiri combination teaches wherein each of the first and second local management agents is configured to instantiate at least one aspect of a collaborative workspace based on the collaborative workspace definition (Horikiri paragraph 68 with on-site server instantiating the creation of a new workspace or paragraph 69 wherein on-site servers receive a list of registered shared workspaces to seek a user selection).
	As per claim 5, the Horikiri combination teaches wherein the collaborative workspace definition comprises at least one of: a threat monitoring level, a threat detection level, a threat analytics level, a threat response level, a storage confidentiality level, a network confidentiality level, a memory confidentiality level, a display confidentiality level, a user authentication level, an IT administration level, a regulatory compliance level, a local storage control level, a central processing unit access level, a graphics access level, an aplciation usage level, or an application installation level (Fuller col. 6 lines 14-35 wherein policies may include user authentication level, such as workspace access for specific outside members; see also col. 5 lines 14-16; Further; fuller col. 6 lines 45-55 teaches different roles as well, such as managers)
	

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the Horikori combination was applied above, and further in view of Lilly et al. US Patent Application Publication 2020/0117826 (Lilly)
	As per claim 6, the Horikori combination does not explicitly teach that in response to the authentication, grant or remove access to protected data matching the collaborative workspace policy.  However, this would have been obvious.  Horikori and Lilly already teach granting access to authorized users only.  However, for a more explicit teaching, see Lilly (abstract, paragraph 25, with granting specific access based on policies).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lilly with the Horikori combination.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a secure and efficient way to propagate data access policies for new data within projects (paragraph5 of Lilly).
	As per claim 7, it would have been obvious over the Horiki combination wherein the program instructions, upon execution, further cause the HIS to, in response to the authentication, grant or remove access to the protected data in response to an indication that the first and second local management agents meet a quorum or plenary session indicated in the collaborative workspace policy (Fuller col. 7 lines 28-40 with requirement that one member be present in order for another to gain access)
	As per claim 8, the Horikori combination does not explicitly teach causing the HIS to, in response to the authentication, deny access to, or redact, a portion of the protected data matching the collaborative workspace policy.  However, this would have been obvious.  For example, see Lilly (paragraph 25 with masking data, obscuring data, encrypting data).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lilly with the Horikori combination.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a secure and efficient way to propagate data access policies for new data within projects (paragraph5 of Lilly).

	As per claim 9, it would have been obvious over the Horikori combination to further cause the IHS to: receive, at the workspace orchestration service from a third local management agent, third context information and a third split key; determine, by the workspace orchestration service, that the third context information matches the collaborative workspace policy; in response to the determination, authenticate the third split key; in response to the authentication, transmit the collaborative workspace definition to the third local management agent; and grant or remove access to the portion o the protected data (see rejection of claim 1 above; obvious to have a shared workspace of more than 2 people; see Horikiri paragraph 33 wherein three or more sites may be connected)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495